Citation Nr: 0016122	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin disability.

3. Entitlement to service connection for a low back 
disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for a left arm 
disability.

6. Entitlement to service connection for a respiratory 
disability.

7. Entitlement to service connection for skin symptoms due to 
an undiagnosed illness.

8. Entitlement to service connection for fatigue and 
respiratory symptoms due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion

REMAND

The veteran served on active duty from February 1969 to 
February 1971 and from October 1990 to May 1991..  He has 
requested a "videoconference" hearing before a member of 
the Board of Veterans' Appeals (Board) at the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case is remanded to the RO for 
the following action:

The appellant should be scheduled for a 
"videoconference" hearing following the 
usual procedures.

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


